DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	It is unclear whether there is support in the Applicant’s Specification as filed for portions of the amended limitations in claims 1 and 11. More specifically, placing a job in one job queue without being placed in the other job queue is not described in the Applicant’s Specification as filed. The closest section found by the Examiner is paragraph [0034] of the Applicant’s Specification as filed, which supports the previous limitation regarding active and standby job queues before the current amendment, but does not mention anything about placing a job in one job queue without placing it in the other.
	Claims 2-10 and 12-19 are also rejected as a result of being dependent on claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al. (U.S. 20110305273), hereinafter He in view of Parmar et al. (U.S. 2008/0270523), hereinafter Parmar and further in view of Struhsaker et al. (U.S. 2002/0097670), hereinafter Struhsaker. He and Parmar were cited in the Applicant’s IDS dated 1/16/19.

	Regarding claims 1 and 11, He discloses a system, comprising: 
a processor ([0039]); and 
memory, the memory configured to store instructions to cause the processor to execute a method ([0039] and fig. 1), the method comprising: 
placing a plurality of jobs associated with a first group of pictures (GOP) into a plurality of job queues ([0083], lines 10-14), the plurality of job queues accessible by a plurality of encoders and fragmentation systems (fig. 2, #221/#222 and #210), 
performing encoding and fragmentation, prior to transmission to a user device, by the plurality of encoders and fragmentation systems to produce a plurality of encoded fragments ([0005], lines 3-10, [0083], lines 1-14 and fig. 6b, layers/chunks); 
transmitting, by the plurality of encoders and fragmentation system, the plurality of encoded fragments to distributed storage ([0005], lines 3-10 and fig. 2, #231); and 
maintaining the plurality of encoded fragments in distributed storage ([0005], lines 3-10 and [0049], lines 1-2).
He does not explicitly disclose an active job queue and a standby job queue, wherein additional encoders and fragmentation systems are activated when resource usage in the plurality of encoders and fragmentation systems reaches a particular threshold and wherein the additional encoders and fragmentation systems are deactivated when resource usage falls below a particular threshold and wherein at least one of the plurality of jobs is placed in the standby job queue without being placed in the active job queue and at least one of the plurality of jobs is placed in the active job queue without being placed in the standby job queue.
However, Parmar teaches an active job queue and a standby job queue (Parmar [0040]-[0041]),
wherein additional encoders and fragmentation systems are activated when resource usage in the plurality of encoders and fragmentation systems reaches a particular threshold and wherein the additional encoders and fragmentation systems are deactivated when resource usage falls below a particular threshold (Parmar [0060], lines 5-8, [0090], lines 3-10, [0092], lines 1-3 and [0116] lines 1-8), and 
wherein at least one of the plurality of jobs is placed in the standby job queue without being placed in the active job queue and at least one of the plurality of jobs is placed in the active job queue without being placed in the standby job queue (Parmar [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify He’s method, apparatus and non-transitory computer readable medium with the missing limitations as taught by Parmar to improve efficiency of resource allocation in a network environment (Parmar [0038], lines 9-13).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving efficiency of resource allocation in a network environment.

He does not explicitly disclose wherein the plurality of job queues includes an active job queue and a standby job queue, wherein at least one of the plurality of jobs is placed in the standby job queue without being placed in the active job queue and at least one of the plurality of jobs is placed in the active job queue without being placed in the standby job queue, each job queue being a first in first out queue.
However, Struhsaker teaches wherein the plurality of job queues includes an active job queue and a standby job queue, and
wherein at least one of the plurality of jobs is placed in the standby job queue without being placed in the active job queue and at least one of the plurality of jobs is placed in the active job queue without being placed in the standby job queue, each job queue being a first in first out queue (Struhsaker [0050]), and .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, apparatus and non-transitory computer readable medium taught by He in view of Parmar with the missing limitations as taught by Struhsaker to achieve high performance at a low cost as a result of efficient resource allocation (Struhsaker [0073]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of achieving high performance at a low cost as a result of efficient resource allocation.

	Regarding claims 2 and 12, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 1 and 11, wherein a GOP delineator resides in a first data center (He [0042], lines 7-9 and fig. 2, #210).

	Regarding claims 3 and 13, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 2 and 12, wherein the plurality of encoders and fragmentation systems reside in a second data center (He [0043], lines 1-3 and fig. 2, #221/#222).

Regarding claims 5 and 15, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 1 and 11, wherein the plurality of encoders and fragmentation systems are dynamically scalable virtual machines (Parmar [0072], lines 4-7 and [0093], lines 4-6).
The same analysis and motivation for claim 1 applies to claims 5 and 15.

Regarding claims 6 and 16, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 5 and 15, wherein an additional virtual machine is added to the plurality of virtual machines when processor resource usage exceeds a particular threshold (Parmar [0060], lines 5-8, [0090], lines 3-10, [0092], lines 1-3 and [0116], lines 1-8).
The same analysis and motivation for claim 1 applies to claims 6 and 16.

Regarding claims 7 and 17, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 5 and 15, wherein an additional virtual machine is added to the plurality of virtual machines when the job queue level exceeds a particular threshold (Parmar [0060], lines 5-8, [0090], lines 1-3 and [0116], lines 1-8).
The same analysis and motivation for claim 1 applies to claims 7 and 17.

Regarding claims 8 and 18, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 5 and 15, wherein an additional virtual machine is added to the plurality of virtual machines when encoding delay exceeds a particular threshold (Parmar [0020], lines 1-8, [0090], lines 3-10 and [0116], lines 1-8).
The same analysis and motivation for claim 1 applies to claims 8 and 18.

Regarding claims 9 and 19, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 1 and 11 wherein the plurality of encoders and fragmentation systems is implemented using a plurality of virtual machines in a cloud environment (He [0039], lines 1-4, [0030] and fig. 2, #250).

	Regarding claim 20, He discloses a system, comprising: 
a processor ([0039]); and 
memory, the memory configured to store instructions to cause the processor to execute a method ([0039] and fig. 1), the method comprising: 
placing a plurality of jobs associated with a first group of pictures (GOP) into a plurality of job queues ([0083], lines 10-14), the plurality of job queues accessible by a plurality of encoders and fragmentation systems (fig. 2, #221/#222 and #210), 
performing encoding and fragmentation, prior to transmission to a user device, by the plurality of encoders and fragmentation systems to produce a plurality of encoded fragments ([0005], lines 3-10, [0083], lines 1-14 and fig. 6b, layers/chunks); 
transmitting, by the plurality of encoders and fragmentation system, the plurality of encoded fragments to distributed storage ([0005], lines 3-10 and fig. 2, #231); and 
maintaining the plurality of encoded fragments in distributed storage ([0005], lines 3-10 and [0049], lines 1-2).
He does not explicitly disclose wherein additional encoders and fragmentation systems are activated when resource usage in the plurality of encoders and fragmentation systems reaches a particular threshold and wherein the additional encoders and fragmentation systems are deactivated when resource usage falls below a particular threshold.
However, Parmar teaches wherein additional encoders and fragmentation systems are activated when resource usage in the plurality of encoders and fragmentation systems reaches a particular threshold and wherein the additional encoders and fragmentation systems are deactivated when resource usage falls below a particular threshold (Parmar [0060], lines 5-8, [0090], lines 3-10, [0092], lines 1-3 and [0116] lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify He’s method, apparatus and non-transitory computer readable medium with the missing limitations as taught by Parmar to improve efficiency of resource allocation in a network environment (Parmar [0038], lines 9-13).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving efficiency of resource allocation in a network environment.

He does not explicitly disclose wherein the plurality of job queues includes an active job queue and a standby job queue, each job queue being a first in first out queue.
However, Struhsaker teaches wherein the plurality of job queues includes an active job queue and a standby job queue, each job queue being a first in first out queue (Struhsaker [0050]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, apparatus and non-transitory computer readable medium taught by He in view of Parmar with the missing limitations as taught by Struhsaker to achieve high performance at a low cost as a result of efficient resource allocation (Struhsaker [0073]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of achieving high performance at a low cost as a result of efficient resource allocation.

Claims 4, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He in view of Parmar and Struhsaker as applied to claims 3 and 13 above, and further in view of Castillo et al. (U.S. 2004/0264803), hereinafter Castillo. Castillo was cited in the Applicant’s IDS dated 1/16/19.

	Regarding claims 4 and 14, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 3 and 13. He does not explicitly disclose wherein the first GOP is encrypted prior to transmission to the second data center.
However, Castillo teaches, wherein the first GOP is encrypted prior to transmission to the second data center (Castillo [0016] and fig. 2, #220).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, apparatus and non-transitory computer readable medium taught by He in view of Parmar and Struhsaker with the missing limitations as taught by Castillo to allow companies to transmit live video streams more securely (Castillo [0004], lines 4-7).

Regarding claim 10, He in view of Parmar and Struhsaker teaches the method and apparatus of claims 1 and 11. He does not explicitly disclose wherein the plurality of encoded fragments is a plurality of MPEG-4 fragments.
However, Castillo teaches, wherein the plurality of encoded fragments is a plurality of MPEG-4 fragments (Castillo [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, apparatus and non-transitory computer readable medium taught by He in view of Parmar and Struhsaker with the missing limitations as taught by Castillo to achieve a greater level of data compression (Castillo [0019], lines 4-8).

Response to Arguments
Applicant's arguments filed 1/25/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 7-8 of the Applicant’s Response, the Applicant argues that the cited references do not teach the placing in standby job queue without placing it in active job queue. 
	The Examiner respectfully disagrees. After further consideration of the cited references, Parmar, as cited above, teaches an “active” queue and a “standby” queue. Under the broadest reasonable interpretation of the claim language “active” and “standby” queue, this workload (i.e. job) queue is for workloads to be processed (i.e. standby queue) and the output queue is for processed workloads (i.e. active queue) (Parmar [0040]). The workloads are only placed in the queues one at a time (i.e. placing in one queue without being placed in the other queue). Moreover, Struhsaker explicitly teaches an active and standby FIFO queues where only one queue is used at a time (Struhsaker[0050]). Therefore, under the broadest reasonable interpretation of the current claim language. Parmar and Struhsaker teach the amended limitations of the Applicant’s claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hintukainen et al. (WO 00/23891) discloses active and standby FIFO job queues (p. 6, lines 19-39).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482